DETAILED ACTION 
The office action is in response to the remarks filled on 08/31/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
3.	Applicant's remarks filed on 6/23/2021 have been fully considered but they are not persuasive. Applicant argued on his remarks, page 3 “…Applicants disagree that Weber discloses a resonance circuit at a parasitic or ringing frequency. The parasitic or ringing frequency of a power supply is the high frequency noise created by the switching on and off of the power supply. It is at a much higher frequency than the switching frequency of the power supply. The Office Action refers to paragraph 19 of Weber; however, a thorough reading of the paragraph reveals that it does not mention anything about a parasitic ringing frequency. In fact, a thorough reading of all of Weber reveals that it does not mention parasitic ringing at all. Since it does not mention parasitic ringing at all, it cannot disclose a resonance circuit at a parasitic ringing frequency.”

Examiner respectfully disagree with applicant argument. Applicant argued that the parasitic or ringing frequency of a power supply is the high frequency noise created by the switching on and off of the power supply. It is at a much higher frequency than the switching frequency of the power supply which is not recited in the claim. Applicant also argued that the Weber reference does not disclose a resonance circuit at a parasitic ringing frequency. Examiner disagree, on paragraph 0024 of Weber, “… The internal drain to source capacitance of transistor switch S1 is used to perform the function of capacitor Ctrig of FIG. 1”. Capacitor Ctrig is an internal capacitance performing parasitic ringing frequency.

Examiner believe that the current rejection still valid to address applicant amended claims.
Examiner has cited particular paragraph in the reference(s) applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. Examiner believe that a proper rejection was made and it is shown below. 

Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber (20060164868).
Regarding Claim 1. Weber disclose a power supply circuit  (figures 1-3A) comprising: a power source (Vin); an inductor (L1) in series with a switching transistor (S1) connected to the power source (as shown on figure 1); a pair of isolation capacitors  (C1 and C2) connected across the switching transistor (Isolation capacitors C1 and C2 across switching transistor S1); a load (RL) connected to the isolation capacitors (C1 and C2) such that they isolate the load (C1 and C2 isolate the load Rl) from low frequency energy from the power source (Vin) ((a load resistor RL is coupled in parallel with capacitor C3 and energized by voltage Vout. Voltage Vout is isolated with respect to electrical shock hazard from ground conductor 50 by the high impedance at low frequencies of capacitors C1 and C2.)) (para. 0015); and a resonance circuit (…At the same time, a current IL2 of FIG. 2d in inductor L2 of FIG. 1, forming a resonant circuit 305 of FIG. 3a with capacitors C1 and C2 of FIG. 1, goes negative sinusoidally in a resonant manner and the energy previously stored in capacitors C1 and C2 is transferred in a resonance manner to inductor L2 in the form of current I2) (para. 0019) with a at a parasitic ringing frequency (a resonant circuit 305 of FIG. 3a with capacitors C1 and C2 of FIG. 1, goes negative sinusoidally in a resonant manner which means with ringing frequency) connected at least one of in parallel to the inductor or in parallel to the switching transistor (S1) (paragraph 0024 of Weber, “… The internal drain to source capacitance of transistor switch S1 is used to perform the function of capacitor Ctrig of FIG. 1”. Capacitor Ctrig is the internal capacitance performing parasitic ringing frequency).
Conclusion 
8.	Examiner's Note(s)

Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are also representative of the teaches of the art and may apply to the specific limitations of any newly amended claim(s).
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838